Title: Thomas Jefferson to David Copeland, 25 June 1809
From: Jefferson, Thomas
To: Copeland, David


          Dear Sir  Monticello June 25. 09.
          I recieved yesterday by your son a copy of a summons in the suit of Gilliam v. Fleming Et al. and have given him a proper acknolegement of it. altho’ not interested one cent in the issue of this suit (because whichever party is debtor to the other I pay a third & recieve a third) yet no one living is more anxious to have a final settlement of it than myself. having been the depository of the papers for 30. odd years, more intimate with the transactions probably than any other person living, I wish to settle it myself, & not leave it to my family who are utterly ignorant of it. for the reason that I wish a real meeting & am too old to take useless journies I shall this day write to mr Ladd & mr Jones on the appointment of the 1st of Aug. at which I fear no sufficient meeting can be expected. indeed I know that at that time one if not more of the persons who must be present, will be absent for his health at the springs; and it is a season when every one who can, leaves the tidewater country. I shall request them therefore to appoint some other day as early as the return of the healthy season will permit, in October for instance at which I will attend myself, and strongly urge mr Skipwith & mr Eppes (the only defendants having any interest in the result,) & judge Fleming also to attend, who like myself has no interest in it but is intimate with the transactions, & was present at the settlement with Meriwether Skelton about 34. or 35. years ago, when the whole of the charges against B. Skelton’s estate were examined & passed except a few inconsiderable ones which laid over for vouchers. his presence will be necessary.I learn with great pleasure that you enjoy good health, & with my compliments to mrs Copeland I pray you to be assured of my constant esteem & respect
          
            Th:
            Jefferson
         